                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 ARJN#3, LLC, et al.,

         Plaintiffs,                               Case No. 3:20-cv-00808

 v.                                                Judge Eli J. Richardson
                                                   Magistrate Judge Alistair E. Newbern
 JOHN COOPER, et al.,

         Defendants.


                                             ORDER

        This matter is set for an initial case management conference on December 22, 2020 at 9:30

a.m. (Doc. No. 31.) The conference will be held by telephone. Counsel for each party shall call

(888) 557-8511 and enter access code 7819165# to participate. Counsel need not and should not

appear in person.

        The parties are reminded of their obligation to file a joint proposed case management order

no later than three business days before the conference. The parties shall also email a Word version

of the joint proposed case management order to Newbern_Chambers@tnmd.uscourts.gov. If the

proposed order cannot be submitted on time, or if all parties have not yet appeared, plaintiff’s

counsel is responsible for contacting the Magistrate Judge’s chambers to reschedule the

conference.

        It is so ORDERED.

                                                     ____________________________________
                                                     ALISTAIR E. NEWBERN
                                                     United States Magistrate Judge




      Case 3:20-cv-00808 Document 53 Filed 12/10/20 Page 1 of 1 PageID #: 527
